Citation Nr: 1609270	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, including as secondary to service-connected multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1996 to September 1996 and from February 1999 to January 2000.  The Veteran also completed an unknown period of active duty, and was released in September 2002.  She also served on various periods of active duty for training with the Air National Guard and Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied service connection for right upper and lower extremity disabilities, right ear hearing loss, chronic fatigue syndrome, headaches, and left lower extremity disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013; a copy of the hearing transcript is of record.

In July 2014, the Board remanded the appeal for additional development.

By August 2015 rating decision, the Appeals Management Center granted separate evaluations for right arm weakness, right leg weakness, left leg condition, and headaches.  The RO also granted service connection for right ear hearing loss.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The Board notes that additional evidence was submitted after the August 2015 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran was received.  However, the Board finds that such evidence is not pertinent to the claim.  See 38 C.F.R. § 20.1304(c).  Thus, neither a waiver from the Veteran nor initial consideration of this evidence by the RO is necessary.
FINDING OF FACT

The Veteran does not currently have chronic fatigue syndrome.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.88a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in January 2008, prior to the initial June 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  In compliance with the Board Remand, the RO obtained all outstanding VA treatment records and associated them with the electronic claims file.  The RO also afforded the Veteran a VA examination in July 2015, which is found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in December 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and her current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that she has chronic fatigue syndrome, to include as secondary to her service-connected multiple sclerosis.  See, e.g., June 2008 notice of disagreement; December 2013 Board Hearing Transcript.

For VA purposes, the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.

38 C.F.R. § 4.88(a) (2015).

Prior to determining whether the Veteran's chronic fatigue syndrome is related to service or a service-connected disability, the Board observes that the question of whether she has chronic fatigue syndrome must first be addressed.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA treatment records show complaints of fatigue but not a diagnosis of chronic fatigue syndrome.

On July 2015 VA examination, the examiner noted that the Veteran had a history of stroke, multiple sclerosis, seronegative neuromyelitis optica and vision loss, hearing loss, weakness in arm from stroke and multiple sclerosis, and muscle spasms.  The Veteran described her chronic fatigue as "just tired."  She denied sore throat, joint pain, sleep disturbance, lymph node swelling, or fever.  The Veteran did not take any medication for her fatigue.  She did not have an acute onset of chronic fatigue syndrome.  Debilitating fatigue had not reduced daily activity level to less than 50 percent of pre-illness level.  She endorsed depression as a symptom attributable to chronic fatigue syndrome, but denied photophobia and irritability.  The examiner found no objective evidence to support a diagnosis of chronic fatigue syndrome.

The Board finds that the preponderance of the evidence supports a finding that the Veteran does not meet a diagnosis of chronic fatigue syndrome for VA purposes under 38 C.F.R. § 4.88a.  The Veteran has specifically denied sore throat, joint pain, sleep disturbance, lymph node swelling, or fever, and the July 2015 VA examiner ultimately found that the Veteran did not have an acute onset of chronic fatigue.  Instead, the only factor endorsed at that time was the neuropsychologic symptom of depression, and the Veteran is already service-connected for depression in conjunction with her multiple sclerosis.  She is also in receipt of a separate evaluation for right leg weakness, and that condition as well as her depression contemplate her fatigue symptoms.  See August 2015 rating decision.

There is no competent evidence diagnosing chronic fatigue syndrome.  The Board notes that a lay person, the Veteran is competent to describe symptoms such as fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she lacks the medical expertise to conclude that such symptoms are manifestations of chronic fatigue syndrome.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, her fatigue symptoms are already accounted for by other service-connected disabilities.

In conclusion, the Veteran has not been diagnosed with chronic fatigue syndrome.  Absent a current disability, service connection on either a direct or secondary basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


